Case 6:19-cv-02311-CEM-DCI Document 27 Filed 11/17/20 Page 1 of 7 PageID 95




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


MATTHEW DEMAINE,

         Plaintiff,

v.                                                  CASE NO. 6:19-CV-2311-Orl-41DCI

DESIGNERS CHOICE
CABINETRY, LLC,

      Defendant.
________________________________/

     JOINT MOTION AND STIPULATION FOR APPROVAL OF SETTLEMENT AND
     DISMISSAL WITH PREJUDICE AND SUPPORTING MEMORANDUM OF LAW

         Plaintiff, MATTHEW DEMAINE (“DEMAINE” or the “Plaintiff”), and Defendant,

DESIGNERS CHOICE CABINETRY, LLC (“DCC” or the “Defendant”), by and through their

undersigned counsel, move for the entry of an order approving the Settlement Agreement and

Release of Claims, which is attached as Exhibit “A,” and for the entry of an order dismissing the

FLSA claims, with prejudice. In support thereof, the Parties state as follows:

         1.      This action was initiated in the United States District Court, Middle District Court

of Florida, Orlando Division, on December 9, 2019 when Plaintiff’s Complaint and Demand for

Jury Trial against Defendant, alleging unpaid overtime wages under the Fair Labor Standards

Act, 29 U.S.C. § 201, et seq. (the “FLSA”), was filed. See DE 1.

         2.      Defendants filed their Answer and Affirmative Defenses to the Complaint on

December 31, 2019, denying Plaintiff’s claims and asserting numerous affirmative defenses. See

DE 10.

         3.      In order to avoid the uncertainties of litigation and the attorneys’ fees associated
Case 6:19-cv-02311-CEM-DCI Document 27 Filed 11/17/20 Page 2 of 7 PageID 96




with this type of action, the Parties have resolved the action in its entirety. However, since the

settlement of claims under the FLSA requires approval of the Court, the parties are submitting

the Agreement regarding the FLSA claims to this Court for approval.             Bonetti v. Embarq

Management Co., 2009 WL 2371407 (M.D. Fla. Aug. 4, 2009); Lynn’s Food Stores, Inc. v.

U.S., 679 F. 2d 1350 (11th Cir. 1982). Throughout the entirety of the resolution process, both

Parties were represented by competent counsel with experience in this area of law.

       4.      The Parties have agreed to a settlement amount and Plaintiff has reasonably

departed from his originally estimated damages for reasons cited herein.

       5.      The Parties agree this is a fair and reasonable settlement of a bona fide dispute.

       6.      The Settlement Agreement is attached hereto as Exhibit “A”, and the Parties

have agreed that the terms reflected in the FLSA Settlement Agreement are a mutually

satisfactory compromise to resolve this dispute and that the consideration provided for in the

agreement satisfies Plaintiff’s indebtedness for attorneys’ fees and costs.

                                  MEMORANDUM OF LAW

       A.      The Standard of Review

       Section 16(b) of the FLSA (29 U.S.C. § 216(c)) permits employees to settle and

release FLSA claims against an employer if the parties present the trial court a proposed

settlement and the trial court enters an order approving the fairness of the settlement. See

Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982). Before

approving a FLSA settlement, the Court must scrutinize it to determine if it is “a fair and

reasonable resolution of a bona fide dispute.” Lynn’s Food, 679 F.2d at 1354-55. If the

settlement reflects a reasonable compromise over issues that are actually in dispute, the

Court may approve the settlement “in order to promote the policy of encouraging settlement

of litigation.” Lynn’s Food, 679 F.2d at 1354.
Case 6:19-cv-02311-CEM-DCI Document 27 Filed 11/17/20 Page 3 of 7 PageID 97




       B.     All Relevant Factors Support Approving the Proposed Settlement

       In determining whether the settlement is fair and reasonable, the Court considers the

following factors:

              1.     The existence of fraud or collusion behind the settlement;

              2.     The complexity, expense, and likely duration of the litigation;

              3.     The stage of the proceedings and the amount of discovery
                     completed;

              4.     The probability of plaintiff's success on the merits;

              5.     The range of possible recovery; and

              6.     The opinions of the counsel.

See Leverso v. South Trust Bank of Ala., Nat. Assoc., 18 F.3d 1527. 1531 n.6 (11th Cir.

1994); Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 U.S. Dist. LEXIS

10287, at *2-3 (M.D. Fla. Jan. 8, 2007); Hill v. Florida Industrial Elec., Inc., No. 6:06-cv-

915-Orl-31JGG, 2007 U.S. Dist. LEXIS 9498, at *6 (M.D. Fla. Feb. 9, 2007); Pacheco v.

JHM Enterprises, Inc., et al., No. 6:05-cv-1247-Orl-JGG, at *4 (M.D. Fla. Apr. 12, 2006).

       In reviewing such factors, there is a strong presumption in favor of finding a

settlement fair. Hamilton, 2007 U.S. Dist. LEXIS at * 2-3; Cotton v. Hinton. 559 F.2d

1326, 1331 (5th Cir. 1977). All such factors support approving settlement in this case.

              1.     There Is No Fraud in this Case

       Courts have found no fraud or collusion where both parties were represented by

counsel and the amount to be paid to the plaintiff seems fair. See Helms v. Central Fla. Reg.

Hosp., No. 6:05-cv-383-Orl-22JGG, 2006 U.S. Dist. LEXIS 92994, at *11-12 (M.D. Fla.

Dec. 21, 2006). Here, each party is independently represented by counsel. Plaintiff is

represented by Joseph C. Wood, Esq. and Maurice Arcadier, Esq. of Arcadier, Biggie, &
Case 6:19-cv-02311-CEM-DCI Document 27 Filed 11/17/20 Page 4 of 7 PageID 98




Wood, PLLC, and Defendants are represented by Mary Ruth Houston, Esq. and Jaclyn S.

Clark, Esq. of Shutts & Bowen LLP. All counsel involved has extensive experience in

litigating FLSA claims.

                 2.   The Complexity, Expense, and Length of Litigation Support Early
                      Resolution

       The complexity, expense, and length of litigation heavily weigh in favor of early

settlement in this case. The cost of protracted litigation, which would be required for the

Parties to pursue their claims and defenses and obtain a final judgment on the merits, would

be exceedingly high, and likely would exceed Plaintiff’s alleged damages in this action.

The proposed settlement minimizes such costs, preserving the Parties’ and the Court’s time

and resources.

                 3.   The Parties Have Sufficiently Investigated this Case Prior to
                      Engaging in Settlement Discussions

       There has been sufficient investigation, discovery, and exchange of information to

allow the Parties to undertake a fair and reasonable settlement. The Parties have exchanged

documents, including without limitation, information regarding payroll records, time records

and records reflecting hours worked by Plaintiff, employee handbooks, personnel files, and

correspondence between the Parties.

                 4.   Probability of Success on the Merits Is in Dispute

       The Parties strongly dispute the value and merits of Plaintiff’s claims – making

protracted litigation inevitable if the proposed settlement is not approved. In particular,

Defendants contend that Plaintiff is not entitled to any recovery for liquidated damages

because it all times acted in good faith, that Plaintiff’s recovery should be limited to a 2-year

statute of limitations because its alleged misclassification of Plaintiff was not willful, that

Plaintiff’s estimation of overtime hours allegedly worked by him during the applicable
Case 6:19-cv-02311-CEM-DCI Document 27 Filed 11/17/20 Page 5 of 7 PageID 99




period is grossly exaggerated, and that Plaintiff is only entitled to recover damages for

alleged overtime due calculated at a half-time rate, as opposed the time-and-a-half premium

rate claimed by Plaintiff.1 Based on the foregoing, Plaintiff’s probability of success on the

merits, and the uncertainty that he would be awarded any amount or what such amount

would be, further support the proposed compromise and show that this settlement is fair and

appropriate.

                 5.       The Range of Possible Recovery Supports Approving Settlement

        The proposed settlement includes payments to Plaintiff of:

        (a) $38,581.25 for unpaid wages, less applicable taxes and withholdings; and

        (b) $38,581.25 for liquidated damages.

        This substantial recovery supports approval of this Motion while also taking into account

Defendants’ potential defenses. The Parties have also separately negotiated and agreed to settle

Plaintiff’s attorneys’ fees and costs in the amount of $42,837.50, and without regard to the

amount to be paid to Plaintiff.

                 6.       Counsel for Both Parties Agree the Proposed Settlement Represents a
                          Fair Resolution

        Given the facts and circumstances of this case, counsel for both Parties concur that

the proposed settlement is a fair and reasonable compromise of Plaintiff’s claims.




1
  Courts are split on the issue of whether overtime compensation due to a Plaintiff in misclassification or failed
exemption case like the instant case should be calculated at a half-time or a time-and-a-half premium rate. See
Ramirez v. Urban Outfitters, Inc., No. 6:13-CV-1074-ORL, 2014 WL 4090546, at *6 (M.D. Fla. Aug. 15,
2014), report and recommendation adopted, No. 6:13-CV-1074-ORL-22, 2014 WL 4385757 (M.D. Fla. Sept. 3,
2014) (“The Eleventh Circuit has not directly addressed the issue, but the other circuits are split as to whether the
appropriate method for calculating unpaid overtime wages in a misclassification case is the half-time method”).
Here, the fact that the Parties dispute the proper method of calculating damages, that there is no controlling
precedent on the issue, and that available persuasive authority is conflicting, also support an Order by this Court
approving the proposed compromise reached by the Parties as a fair and reasonable settlement.
Case 6:19-cv-02311-CEM-DCI Document 27 Filed 11/17/20 Page 6 of 7 PageID 100




        C.      The Proposed Attorneys’ Fees Are Fair

        The last element the Court should evaluate in determining fairness of the settlement

is the reasonableness of the proposed attorneys’ fees. See Helms, at *6-7; Strong v.

BellSouth Telecomms., Inc., 137 F.3d 844, 849-50 (5th Cir. 1998). Provided “the plaintiff’s

attorneys’ fee is agreed upon separately and without regard to the amount paid to the

plaintiff, then, unless the settlement does not appear reasonable on its face or there is reason

to believe that the plaintiff’s recovery was adversely affected by the amount of the fees paid

to his attorney, the Court [should] approve the settlement without separately considering the

reasonableness of the fee to be paid to plaintiff’s counsel.” Bonetti, 2009 WL 2371407 at 3-

4.

        In this case, the attorneys’ fees to be paid as part of the resolution of Plaintiff’s

claims were agreed upon by the Parties separately and without regard to the amount paid to

Plaintiff.   Accordingly, because the settlement is reasonable on its face and Plaintiff’s

recovery was not adversely affected by the amount of the fees paid to his attorneys, the

Court should approve the settlement.

        WHEREFORE, the Parties respectfully request that this Court approve the proposed

settlement and dismiss the FLSA claims with prejudice.




ARCADIER, BIGGIE & WOOD,                         SHUTTS & BOWEN LLP
PLLC

By: /s/ Joseph C. Wood                           /s/ Jaclyn S. Clark
MAURICE ARCADIER, ESQ.                           MARY RUTH HOUSTON, ESQ.
Florida Bar No.: 0131180                         Florida Bar No. 834440
JOSEPH C. WOOD, ESQ.                             mhouston@shutts.com
Florida Bar No.: 0093839                         JACLYN S. CLARK, ESQ.
office@abwlegal.com                              Florida Bar No. 117652
Case 6:19-cv-02311-CEM-DCI Document 27 Filed 11/17/20 Page 7 of 7 PageID 101




wood@abwlegal.com                              jclark@shutts.com
2815 W. New Haven, Suite 304                   300 South Orange Avenue, Suite 1600
Melbourne, Florida 32904                       Orlando, Florida 32801-5403
Telephone: (321) 953-5998                      Telephone: (407) 423-3200
Facsimile: (321) 953-6075                      Facsimile: (407) 425-8316
Attorneys for Plaintiff                        Attorneys for Defendant




                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 17th day of November, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to the parties.


                                                  /s/ Jaclyn S. Clark
                                                  Counsel
ORLDOCS 18165414 1
